21 N.J. Super. 476 (1952)
91 A.2d 416
ALFRED BERGMAN, PLAINTIFF-APPELLANT,
v.
MARTIN E. HALL AND TRYGVE RYDBERG, PARTNERS TRADING AS FIDELITY TOOL & MACHINE CO., AND INDIVIDUALLY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued September 30, 1952.
Decided October 1, 1952.
*477 Before Judges JAYNE, PROCTOR and SCHETTINO.
Mr. Mortimer Eisner argued the cause for appellant.
Mr. Edward H. Backes argued the cause for respondents.
The opinion of the court was delivered PER CURIAM.
The plaintiff appeals from an order entered on May 16, 1952, in the Chancery Division of this court denying his motion "to compel the defendants to produce their books and accounts and records for inspection by plaintiff or his agent, and for an injunctive order restraining defendants from disposing of their assets."
Initially we have ascertained that the notice of appeal was filed on May 27, 1952, 11 days after the entry of the *478 order. Rules 1:2-5(c), 4:2-5. This delinquency is jurisdictional. In re Pfizer, 6 N.J. 233 (1951).
However, an order granting or denying an application to inspect the books and records of a party is distinctly interlocutory in its nature and is not appealable without leave of this court first had and obtained. Rule 4:2-2(b).
Assuming that the order in respect to the refusal to grant the preliminary injunction is appealable as of right (Rule 4:2-2), it too is interlocutory. Moreover it is immediately apparent that no proof was submitted to the court to warrant the imposition of the restraint desired.
In any aspect of the present appeal the merits of the alleged cause of action are not properly before us for primary determination.
For the foregoing reasons the order sought to be reviewed by this appeal will not be disturbed.
Appeal dismissed.